DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-5, 8-14 are pending.
Claims 1, 3-5 and 10 are newly amended.
Claims 11-14 were previously withdrawn from consideration 02/01/2022 pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.
Claims 1, 3-5, and 8-10 are currently under examination on their merits.

Priority
Acknowledgement is made that the instant application entered the national stage 371 of PCT/KR2017/005423 filed on 05/24/2017 which claims benefit to REPUBLIC OF KOREA 10-2016-0063692 on 05/24/2016.
While a certified copy of the Foreign Priority Application required under 37 CFR 1.55 was received on 11/26/2018. However, priority has not been perfected because a certified English translation of the Foreign Priority Application, has not been received. 



Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 20120078297 A1, 2012, previously cited 02/01/2022, hereafter “Chun”) in view of Kim et al. (KR 101075882 B, 2011, machine translation, on IDS 11/26/2018, previously cited 02/01/2022).

In regards to claim 1, Chun teaches a multifilament yarn suitable for cell culture scaffold (Abstract; paragraph [0038], p3). Chun also teaches that the spaces between the yarn fibers can vary, and that the spacing needs to be sufficiently large to allow cells to proliferate (paragraphs [0040 - 0043], p3). Furthermore, Chun teaches that that yarn scaffolds can be used as sutures and improve engraftment rates (paragraph [0001], p1).
Chun teaches that the multifilament yarn fibers were twisted (paragraph [0039], p3), and formed nanofiber webs with a three-dimensional network structure (Figure 1; paragraph [0042]), but does not explicitly teach that the yarn was a slitting yarn.
Chun also does not explicitly teach that the structure had a bases weight of 0.1 to 100 g/m2 or a width of 0.1 to 30 mm.
However, However, Kim teaches a slitting yarn that can be twisted or braided into a tape filament (Abstract, Summary). Kim also teaches that the slitting yarn has medical application (paragraph [0004]). Kim also teaches the desirable weight is between 0.5 and 100 g/m2 and the desirable width is between 0.1 and 11mm (paragraph [0018]), which lies within the rage of a had a bases weight of 0.1 to 100 g/m2 or a width of 0.1 to 30 mm.
Again, According to MPEP 2144.05,
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Therefore, a person of ordinary skill in the art would be motivated to modify the yarn scaffold of Chun, with a slitting yarn, as taught by Kim, to improve make more efficient tissue grafts which would save expenses and improve patient outcomes. They would additionally be motivated to modify the base weight of 0.1 to 100 g/m2 or a width of 0.1 to 30 mm because Chun indicates that values within this range are desirable, which would reduce experimentation and save time and expenses. Furthermore, because Kim teaches that slitting yarns have medical application and can effectively have a base weight of 0.1 to 100 g/m2 or a width of 0.1 to 30 mm, and Chun and Kim are in the same technical field of developing yarns for medical application, it could be done with predictable results and a reasonable expectation of success.
While Chun, as suggested by Kim, does not teach that the yarn structure can prevent density-dependent inhibition of cells to be cultured or increased a cell-contacting specific surface area, as Applicant’s disclosure (Specification, claim 1) indicates that a yarn produced by the limitations of claim 1 are sufficient to produce a yarn whereby the yarn structure can prevent density-dependent inhibition of cells to be cultured or increased a cell-contacting specific surface area, and since Chun, as suggested by Kim, produces a yarn by the limitations of claim 1, the yarn off Chun, as suggested by Kim, is deemed to inherently be a yarn structure that can prevent density-dependent inhibition of cells to be cultured, or increase a cell-contacting specific surface area.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 3, Chun teaches that the yarn was made of a biodegradable polymer selected from the group consisting of caprolactone, dioxanone, glycolic acid, lactide, copolymers of glycolide and lactide, and lactic acid (paragraph [0013], p1).
In regards to claims 8 and 9, Chun teaches that the yarn can be modified with a hydrophilic functional group-containing compound to increase cell compatibility (paragraph [0007], p1) and that this material may be an extracellular matrix that can induce adhesion and proliferation, affect intrinsic cellular function, includes a peptide, and may be selected from a group consisting of different proteins (collagen, gelatin, laminin, fibronectin) or saccharides (galactose and chitosan) (paragraph [0014-0015], p1).
In regards to claim 10, Chun teaches that umbilical cord blood-derived mesenchymal stem cells were cultured on the yarn scaffold (paragraphs [0114 – 0129]), p7).
Therefore, the combined teachings of Chun and Kim render the invention unpatentable as claimed. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun, in view of Kim, as applied to claims 1, 3, and 8-10 above, and further in view of Park et al. (US 20140005797 A1, 2014, previously cited 02/01/2022).

In regards to claim 4 and 5, Chun teaches that the diameter of the single yarn in the multifilament draw-textured yarn was 5 to 30 µm, and that the diameter of the plied yarn in the multifilament draw-textured yarn was 40 to 1000 µm (paragraph [0053] (p3-4). Chun also teaches that the single yarn filament was spun to prepare an “ultrafine multifilament yarn” which “satisfies a tenacity of 2.0-9.0 g/d and an elongation of 20-80%” (paragraph [0053] (p3-4). However, Chun does not precisely teach the fineness of single yarn fiber or plied yarn multifilament, as measured in deniers. 
However, Park teaches a porous three-dimensional support whereby monofilament with a thickness 1 to 50 deniers (paragraph [0018], p1) is plied to a thickness of 50-500 deniers (paragraph [0047], p3). Park also teaches that the scaffold can be used for cell culture (paragraph [0003]) and can be modified by those skilled in the arts (paragraph [0067], p4).
According to MPEP 2144.05,
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  
Since Chun, Park, and the invention of the instant application are in the same field of developing yarns suitable for cultivating cells, it would be obvious for a person of ordinary skill in the arts to modify the cell scaffold yarn with the yarn fineness, as taught by Park, and arrived at the invention as claimed. Because both Chun and Park teach the suitability of the yarn for cell culture, modifying the yarn, as taught by Chun, with the fineness, as taught by Park could be performed with predictable results and a reasonable expectation of success, thereby using fewer materials and reagents, and saving time and costs.
Therefore, the combined teaches of Chun, Kim, and Park render obvious Applicant’s invention as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-10 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-8, and 12 of copending Application No. 16/309,649.
Although the conflicting claims of 16/309,649 are not identical to the currently prosecuted claims 1-10, they are not patently distinct from each other because said claims of both inventions are drawn to yarn scaffolds for cell culture.
In regards to claims 1-3, 5, 7-8, and 13, while the composition claims of 16/309,649 do not explicitly teach that the slitting yarn comprises an open space between fibers by untwisting at least a part of the ply-twisted fiber strands to prevent density-dependent inhibition of cells to be cultured and increase a cell-contacting specific surface area, is formed of a nanofiber web, or prevents density-dependent inhibition of cells, specifically. However, since one of ordinary skill in the arts would be motivated to adjust the space between fibers to achieve more efficient cell growth and expansion, baring evidence to the contrary it is deemed that the same yarns have the same properties. Additionally, a slitting yarn having a three-dimensional network structure with the properties of claim 1 of the instant application, would inherently both form a nanofiber web and having the property of being able to prevent density-dependent inhibition of cells.
According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim(s) 1-10 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, and 16 of copending Application No. 16/304,015.
Although the conflicting claims of 16/304,015 are not identical to the currently prosecuted claims 1-10, they are not patently distinct from each other because said claims of both inventions are drawn to yarn scaffolds for cell culture.
In regards to claims 1-4, 6-10, and 16, while the composition claims of 16/309,649 do not explicitly teach an open space between fibers by untwisting at least a part of the ply-twisted fiber strands to prevent density-dependent inhibition of cells to be cultured and increase a cell-contacting specific surface area. However, since one of ordinary skill in the arts would be motivated to adjust the space between fibers to achieve more efficient cell growth and expansion, baring evidence to the contrary it is deemed that the same yarns have the same properties. 
According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant contends that density-dependent inhibition of culture cells can be improved by partially unwinding the twisted fibers of the instant invention. Applicant further contends that when the fiber is a slitting yarn which is a nanofiber web having a three-dimensional network structure, cell culture efficiency is further improved. Applicant contends that there is a significant difference in efficiency when using slitting-yarn, as in the instant invention, as compared to a conventional multifilament fiber, as taught by Chun (Response, p6).
Applicant’s response has been fully considered, but is not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As detailed above, while Chun teaches the use of a multifilament yard, Kim teaches a slitting yarn that can be twisted or braided into a tape filament (Abstract, Summary). Kim also teaches that the slitting yarn has medical application (paragraph [0004]). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Chun, and use a slitting yarn, because it could have medical application, such as being used as an implant. Moreover, the modification of Chun, to use a slitting yarns, as taught by Kim, would result in the same improvements in efficiency.

To further prove difference in effect, Applicant outlines additional comparative examples, mathematical expression, and an experimental example, and provides a table detailing the differences in relative absorbances between the instant invention and the comparative examples (Response, p7-8).

Applicant’s arguments have been fully considered, but are not found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Z-twisting the strands of a nylon suture with USP-2 (with a diameter of about 0.500 to 0.599 mm) to have a twist number per minute of 700 T/M using a 2-for-1 twisting machine; arranging a scaffold on well plate for cell culture, loading mesenchymal stem cells in the amount of 2.75 x 105 into the plate including the yarn, proliferating the cells in a DMEM-FBS basal medium at 37°C for 4 days, staining cells with a CCK-8 cell counting kit, and measuring absorbance using a UV-vis spectrometer; or whether a treatment was performed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As detailed above, while Chun teaches the use of a multifilament yard, Kim teaches a slitting yarn that can be twisted or braided into a tape filament (Abstract, Summary). Kim also teaches that the slitting yarn has medical application (paragraph [0004]). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Chun, and use a slitting yarn, because it could have medical application, such as being used as an implant. Moreover, the modification of Chun, to use a slitting yarns, as taught by Kim, would result in the same relative absorbance.

Applicant contends that Kim specifies an “anti-adhesion agent” among its medical uses, and that the article with an anti-adhesion function is not suitable as a cull culture support and therefore Kim teaches away from replacing the disclosed slitting yarn with the disclosed slitting yarn with the fiber having the cell culture use disclosed in Chun (Response, p9).

Applicant’s argument has been fully considered but it not found persuasive. 
Kim has not been relied upon to establish the modification of an anti-adhesion agent. As above, Kim is relied upon to provide a modification Chun and use a slitting yarn (Abstract, Summary) at a weight between 0.5 and 100 g/m2 and a width between 0.1 and 11mm (paragraph [0018]) which are properties independent of an anti-adhesion agent. Moreover, even it was, the claims are not currently amended to exclude anti-adhesion agents.

Applicant further contends that Kim teaches that the slitting yarn has excellent weaving or knitting properties that are easy to manufacture as a fabric or knitted fabric, etc., and that those in the art would not apparently recognize that the slitting yarn of Kim could be used for a cell culture or used to increase cell culture efficiency (Response, p9).

Applicant’s argument has been fully considered but it not found persuasive. 
As above, Kim explicitly teaches that the slitting yarn has medical application (paragraph [0004]). Therefore, Kim teaches that the yarn has direct application to the support of biological materials, which would include cells. Additionally, as above, Kim is not relied upon to teach the use of cells for cell culture, but rather that the yarn of Chun (which, as above teaches that the yarn can be used for cell culture, Abstract; paragraph [0038], p3) can be modified to employ a slitting yarn (Abstract, Summary) at a weight between 0.5 and 100 g/m2 and a width between 0.1 and 11mm (paragraph [0018]).

	Applicant contends that Kim discloses a nanofiber tape yarn obtained by slitting a nanofiber web at a predetermined width, and that this was not commonly used in the general textile field, including the field of cell culture scaffolds (Response, p9).

Applicant’s argument has been fully considered but it not found persuasive. 
Even if this were true as Applicant contends, the commonness of an art is not germane to whether that art qualifies as prior art, only that it was described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Applicant contends that while Chun disclose that cells or tissues can proliferate within the yarn, as taught by Chun, the cell proliferation efficiency is low. As evidence, Applicant points to Figure 7 of Chun, and argues that the non-treated structure and the collagen treated structure did not properly proliferate, and only the structure treated after plasma treatment successfully proliferated cells. Applicant further contends that, as a result of this, a person skilled in the art cannot expect that changing the fiber type, as taught by Kim, would have an improvement in the proliferation effect (Response, p10-11).

Applicant’s argument has been fully considered but it not found persuasive. 
Firstly, the degree of cellular proliferation and whether that is proper is subjective, and Chun nonetheless demonstrates that cells could proliferate on the yarn structure. Moreover, the claims are not limited to proliferation, nor do they prohibit additional treatment. Additionally, there are other motivations for modifying the yarn of Chun, beyond increased proliferation capacity. As above, Kim teaches that slitted yarns have medical application (paragraph [0004]). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Chun and form cell culture scaffolds that are appropriate for treating patients.

	Applicant contends that a provisional obviousness-type double patenting rejection of co-pending applications US 16/309,649 or 16/304,015 is inappropriate because it is difficult to accept that a person of ordinary skill in the arts could improve cell growth and proliferation efficiency because, as Applicant contends, the experimental results of Chun are very insignificant (for the untreated structure) even when partially untwisted after twisting (Response, p11-12).

Applicant’s argument has been fully considered but it not found persuasive.
As above, the significance of cellular proliferation is subjective, and Chun nonetheless teaches that cells proliferated on yarn scaffolds. Furthermore, as above, the claims are not limited to proliferation, nor do they prohibit additional treatment.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635